 

 

Exhibit 10.2
 
AMENDMENT NO. 1 TO CHANGE IN CONTROL AGREEMENT
 
This AMENDMENT NO. 1 (this “Amendment”), dated as of December 26, 2013, amends
the Change in Control Agreement dated as of the 2nd day of July, 2012 (the
“Agreement”), by and between Aceto Corporation, a New York corporation (the
“Company”), and Salvatore J. Guccione (the “Executive”).  Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in the
Agreement.
 
WHEREAS, pursuant to Section 12(b) of the Agreement, the Agreement may be
amended by a written instrument signed by the parties hereto; and
 
WHEREAS, the Executive and the Company desire to amend the Agreement as set
forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties hereto agree
as follows:
 
1.
Section 3(b) the Agreement is hereby amended in its entirety to read as follows:

 
“(b)           the Company will pay to the Executive in a cash lump sum on the
fifty-fifth (55th) day following the date of the Qualifying Termination an
amount equal to the sum of (i) two (2) times the Executive’s Base Salary, and
(ii) two (2) times the amount of annual performance award, if any, paid (or
payable pursuant to Section 3(a)(ii) above) to the Executive for the fiscal year
preceding the Change in Control (with the amount of such annual performance
award extrapolated to a full year amount in the event the Executive was not a
full-time employee of the Company for the entirety of the preceding fiscal
year); provided, however, that, if such Change in Control does not constitute a
“change in control event” under Treas. Reg. § 1.409A-3(i)(5)(i) (applying for
such purpose the minimal thresholds permitted to be used under Treas. Reg.
§§1.409A-3(i)(5)(v), (vi) and (vii) for a change in control event to occur), the
amount in Section 3(b)(i) above shall be provided in the form of salary
continuation, payable in accordance with the normal payroll practices of the
Company, with the first payment  made on the Company’s next regular payday for
its executives following the expiration of sixty (60) day period following the
date of the Qualifying Termination (which first payment shall be retroactive to
the date of the Qualifying Termination);”
 
2.
Section 11 of the Agreement is hereby amended in its entirety to read as
follows:

 
“11.           SCOPE OF AGREEMENT. Nothing in this Agreement shall be deemed to
entitle the Executive to continued employment with the Company.”
 
3.            This Amendment shall only serve to amend the Agreement to the
extent specifically provided herein.  All terms, conditions, provisions and
references of and to the Agreement which are not specifically amended herein
shall remain in full force and effect and shall not be altered by any provisions
herein contained.
 

 

 

 

 
4.             This Amendment may be executed in any number of counterparts and
each such duplicate counterpart shall constitute an original, any one of which
may be introduced in evidence or used for any other purpose without the
production of its duplicate counterpart.  Moreover, notwithstanding that any of
the parties did not execute the same counterpart, each counterpart shall be
deemed for all purposes to be an original, and all such counterparts shall
constitute one and the same instrument, binding on all of the parties hereto.
 
5.             The Agreement, as amended by this Amendment, sets forth the
entire agreement of the parties hereto in respect of the subject matter hereof.
 
  IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
 

  ACETO CORPORATION      
 
By:
        Name:     Title:             Salvatore J. Guccione

 
[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CHANGE IN CONTROL AGREEMENT]
 

 

 

 